DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Remarks, filed 3/1/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 8-9 and 11-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art cited below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "said cable" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 16 should depend from claim 15 since that is where the cable is previously established.  For the purpose of examination, the Examiner will treat claim 16 to depend from claim 15 and it is suggested that the Applicant amend the claim accordingly to overcome this issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley US 1775082 (hereinafter Beardsley) in view of Black US 1756807 (hereinafter Black).
Re. Cl. 1, Beardsley discloses: A vehicle seat system (Fig. 1) comprising: a vehicle seat (see Fig. 1) comprising a seat base (22-23, Fig. 1-2), a backrest (see Fig. 1), said backrest and said seat base being supported on a support frame (14, Fig. 1-3), a seat base track arrangement (19 and 21, Fig. 1-3), said seat base track arrangement comprising a seat base fixed track (19, Fig. 3) and a seat base moveable track (21, Fig. 2) that is moveable along the seat base fixed track (see Fig. 1-3; Page 1 Lines 74-77); said seat base fixed track being connected to a vehicle seat support (see Fig. 3, at 20) (see Fig. 2, secured to 22), a locking device (25, 27-28, Fig. 2-3) connected to said vehicle seat (see Fig. 1-3) and a locking device support (rear part of 32 which attaches to 14 via 33), wherein said locking device is connected to said locking device support by a locking device support connection (see Fig. 2, connection between 28 and the annotated locking device support), and wherein the locking device support is connected to said support frame (see Fig. 3, at 33); and a release/lock actuator assembly (31, 32, 34 Fig. 3) connected to said locking device for releasing and locking said locking device (see Fig. 2-3; Page 2, Lines 5-12).
Re. Cl. 2, Beardsley discloses: said locking device is connected to said seat base (see Fig. 2-3, via 27 and 29).
Re. Cl. 6, Beardsley discloses: said locking device is arranged between said seat base and said seat base movable track (see Fig. 2, the portion of 27 which is mounted to 22 is located between the bottom of 21 and 22).
Re. Cl. 11, Beardsley discloses: said release/lock actuator assembly actuates said locking device between a locked state and a released state (Page 2, Lines 5-12), said seat base and said backrest being movable in said released state, said seat base and said backrest being in a fixed position in said locked state (see Fig. 2-3; Page 2, Lines 5-12).
Re. Cl. 12, Beardsley discloses: said seat base fixed track and said seat base movable track are mounted horizontally relative to said vehicle seat support (see Fig. 2).
Re. Cl. 13, Beardsley discloses: said seat base track arrangement comprises a seat base movable track connector (24, Fig. 2), said seat base movable track connector being directly connected to said seat base (see 22, Fig. 2) and said seat base movable track (see Fig. 2).
Re. Cl. 1, Beardsley does not disclose a backrest track arrangement comprising a backrest fixed track and a backrest moveable track that is slideably disposed at least partially within and moveable along the backrest fixed track, a link arm, a seat base pivot connection between said link arm and said seat base and a backrest pivot connection between said link arm and said backrest and said backrest movable track, said backrest fixed track being connected to a vehicle backrest support. Black discloses a vehicle seat system (Fig. 1) which includes a vehicle seat (1 and 2, Fig. 1) comprising a seat base (1, Fig. 1), a backrest (2, Fig. 1), a seat base track arrangement (17-18, Fig. 1), a backrest track arrangement (Fig. 4) comprising a backrest fixed track (11, Fig. 4) and a backrest movable track (12, Fig. 4) that is slidably disposed at least partially within and movable along the backrest fixed track (see Fig. 1 and 2; Lines 80-85), a link arm (14, Fig. 1), and a backrest pivot connection (9-10, Fig. 4) between said link arm and said backrest and said backrest movable track (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Beardsley device to include the backrest track arrangement of Black since Black states that such a modification enables the entire seat (i.e. back cushions and bottom cushions) to be adjusted as a whole, while maintaining the same angle to each other as in ordinary upright position which gives the traveler the same effect as that obtained by tipping a cushioned chair back (Page 1, Lines 13-22).  Such a configuration would be recognized as desired to one of ordinary skill in the art in smaller cars or two seater cars such as convertibles.
Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley in view of Black as applied to claims 1-2, 6 and 11-13 above, and further in view of Chang US 5785291 (hereinafter Chang).
Re. Cls. 4 and 9, Beardsley discloses said vehicle seat system comprises another seat base track arrangement (other 19 and 21, Fig. 2-3) comprising another seat base fixed track (19, Fig. 3) and another seat base movable track (21, Fig. 2-3), said another seat base fixed track being connected to another vehicle seat support (see other 20 Fig. 3), said vehicle seat system comprises another seat base track arrangement (other 19 and 21, Fig. 2-3) comprising another seat base fixed track (19, Fig. 3) and another seat base movable track (21, Fig. 2-3), said another seat base fixed track being connected to another vehicle seat support (see other 20, Fig. 3).  Re. Cls. 3-4 and 8-9, Beardsley in view of Black does not disclose another locking device, said another locking device being connected to said seat base and said release/lock actuator assembly, wherein actuation of said release/lock actuator assembly simultaneously actuates said locking device and said another locking device (Cl. 3), and said another locking device being arranged between said vehicle seat support and said another vehicle seat support (Cl. 4), another locking device, said another locking device being connected to said seat base and said release/lock actuator assembly, wherein actuation of said release/lock actuator assembly simultaneously actuates said locking device and said another locking device (Cl. 8) or said another Serial No. 16/320,800Page 3 of 8(1-28468) locking device being arranged (Fig. 1) which includes two seat base track arrangements (413 and 415, Fig. 1) and two locking arrangements (488 and 487, Fig. 1).  Re. Cls. 3-4 and 8-9, Chang discloses another locking device (488 and 487, Fig. 1), said another locking device being connected to said seat base (see Fig. 1, shown in dashed lines) and said release/lock actuator assembly (see Fig. 1, attached to actuator 486), wherein actuation of said release/lock actuator assembly simultaneously actuates said locking device and said another locking device (see Fig. 1; Col. 6, Lines 60-65); and said another locking device being arranged between said vehicle seat support and said another vehicle seat support (see Fig. 1, between the seat base shown in dashed line and 551).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Beardsley device to include another locking device as disclosed by Chang to provide a more secure locking arrangement between the seat and the supports.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley in view of Black as applied to claims 1-2, 6 and 11-13 above, and further in view of Rees US 4981278 (hereinafter Rees).
(Fig. 1) which includes a fixed track (10, Fig. 1) and a movable track (18, Fig. 1) that enable for forward and rearward movement of the seat.  Re. Cls. 17-20, Rees discloses said seat base movable track is slideably disposed at least partially within said seat base fixed track (see Fig. 2, 18 fits within 10); said vehicle seat further comprise a ball bearing (20, Fig. 1-3) arrangement provided between said seat base movable track and said seat base fixed track (see Fig. 2); a portion of said seat base fixed track engages a ball bearing of said ball bearing arrangement (see Fig. 2); and a portion of said seat base movable track engages a ball bearing of said ball bearing arrangement (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable and fixed track arrangement of Beardsley to have the configuration of Rees to provide for smooth sliding between the two that would be resistant to jamming or sticking due to friction.  Furthermore, Rees states that the configuration is a lightweight structure and retains its coupling to the vehicle floor under failure stress loads (Col. 1, Lines 62-66). 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Premji US 5481941 (hereinafter Premji) in view of Black.
Re. Cl. 1, Premji discloses: A vehicle seat system (Fig. 3) comprising: a vehicle seat (21, Fig. 1) comprising a seat base (68, Fig. 1), a backrest (66, Fig. 1), said backrest and said seat base being supported on a support frame (frame structure, Col. 6, Lines 42-43), a seat base track arrangement (22, 24, Fig. 3), said seat base track arrangement comprising a seat base fixed track (22, Fig. 3) and a seat base moveable track (24, Fig. 3) that is moveable along the seat base fixed track (see Fig. 1-2); said seat base fixed track being connected to a vehicle seat support (56, Fig. 2) and said seat base moveable track being connected to said seat base (see Fig. 1-2), a locking device (20, Fig. 3) connected to said vehicle seat (see Fig. 1-3) and a locking device support (31, Fig. 7-8), wherein said locking device is connected to said locking device support by a locking device support connection (see Fig. 7-8, connection between 20 and 31), and wherein the locking device support is connected to said support frame (see Fig. 3, 31 is connected to support frame 56, since it is fixed to immovable track 22 and immovable track is fixed onto 56; the connection is indirect, but support 31 does not move relative to 56); and a release/lock actuator assembly (76-78, 80, 70-72 and 73 Fig. 3) connected to said locking device for releasing and locking said locking device (see Fig. 1-2; Col. 9 Line 46-Col. 10 Line 11).
Re. Cl. 1, Premji does not disclose a backrest track arrangement comprising a backrest fixed track and a backrest moveable track that is slideably disposed at least partially within and moveable along the backrest fixed track, a link arm, a seat base pivot connection between said link arm and said seat base and a backrest pivot connection between said link arm and said backrest and said backrest movable track, said backrest fixed track being connected to a vehicle backrest support. Black discloses (Fig. 1) which includes a vehicle seat (1 and 2, Fig. 1) comprising a seat base (1, Fig. 1), a backrest (2, Fig. 1), a seat base track arrangement (17-18, Fig. 1), a backrest track arrangement (Fig. 4) comprising a backrest fixed track (11, Fig. 4) and a backrest movable track (12, Fig. 4) that is slidably disposed at least partially within and movable along the backrest fixed track (see Fig. 1 and 2; Lines 80-85), a link arm (14, Fig. 1), and a backrest pivot connection (9-10, Fig. 4) between said link arm and said backrest and said backrest movable track (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Premji device to include the backrest track arrangement of Black since Black states that such a modification enables the entire seat (i.e. back cushions and bottom cushions) to be adjusted as a whole, while maintaining the same angle to each other as in ordinary upright position which gives the traveler the same effect as that obtained by tipping a cushioned chair back against the wall, a position which is generally regarding as embodying the maximum of comfort (Page 1, Lines 13-22).  Such a configuration would be recognized as desired to one of ordinary skill in the art in smaller cars or two seater cars such as convertibles.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Premji in view of Black as applied to claim 1 above, and further in view of Holdampf US 4979716 (hereinafter Holdampf).
Re. Cls. 14-16, Premji discloses said release/lock actuator assembly comprises, an actuator (78, Fig. 3) and a drive rod (where cable 73 attaches to 70, Fig. 3); said release/lock actuator assembly comprises a cable (73, Fig. 3), said cable being connected to said locking device, said drive rod and said actuator (see Fig. 3); another (other 20,. Fig. 3), said release/lock actuator assembly comprising another cable (see other 73, Fig. 3), said another cable being connected to said another locking device (see Fig. 3), wherein actuation of said actuator of said release/lock actuator assembly simultaneously actuates said cable and said another cable via said drive rod such that said locking device and said another locking device are actuated from one of a locked state and a released state to another one of said locked state and said released state (see Fig. 3; Col. 9 Line 46-Col. 10 Line 11).  Premji does not disclose a plastic bushing, said plastic bushings being connected to said drive rod. Holdampf discloses that it is known to use plastic bushings at pivot points of bars and handles to reduce noise and enhance ease of operation (Col. 4, Lines 27-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotal connection of the handle 78 in Pemji to have plastic bushings as disclosed by Premji since Premji states that such a modification reduces noise and enhances ease of operation (Col. 4, Lines 27-32). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito US 2007/0273171 and Muller US 2015/0108813 disclose other known vehicle seat arrangements which are pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632